OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                    AUSTIN
GROVERSELLERS
ATTORNEY GENERAL




BonorabloOeo..R.ahapoartl
comptra.ler6r mbuu A8oasntr
~AMH.n,Tuar




            If0,hkgto-aolauw




                                        ur Uld Aot read 88 fob




     “a 6   it eaaotudb y       th e Lugi8latun a b th 8 Sk t6 o r B x a 8I

         "'s6otlun  1. 86OttOZt
                              15 Of         &W?i1016 3 Of BOU-
     BillX0. 20, &t8, 6fths R6g-r           25668iOn Of th6 47th
     ~18z0tU2'6,      18 aa6tid6d h62'6?Jy60 66 to ruadh62'66ft6r
     88 rOiiOW8:
IiOn.000. 8. Shuppsld,                   Pag6     2


                "u6otioll         Ifi.       DlapOsitf       on    Of   F668.

                "a         r668    a         6b6~%68        E6qUiWd        w      thf.8   &of
    8Bd       ooll#tod                 argarfloerorag6ntarth6D6-
        -8-                              ruetad          vlthwt         dudwt1on          m
    r 6suN~~s~hrwkt6theD6p8Ma6at                                                6tAtutl.n,
    .%X88,.8?ld ln 8M hf6.8  80 OUllUOt8d                                   8h8n      b6
    .~-98itU&in                p"   l)titO        fnr8W’J         in.8    hupd     t6   b6
     -88                 th@     @W8tW*8              ud     0h8Uf’f6UP’8        fSoUXl66
    FUld.*




mution IIef WmAot..
                                                            Your8.wlyFpp)s
                                                   A8Pmm-ogm
                                                    By (a) oat6spur
                                                            AwtatBnt




APPROVED OPIXiIORCObSHI=
BY (s) BWB, cm